        Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 1 of 20



                                                            C CO
                        FO      H         O   H            C OF  W YO K


       RD UNIVERSITY,

                             Plaintiff,
                                                              Civil ction No. 20 _________
                   v.
                                                              COMPL
-against-

L RRY B RDERS and
VIRGINI B RDERS,

                             Defendants,

and

                        DO       ,
a DR        ING,

                             Defendant-in-rem.




                                                  Peter C. arvey (pcharvey@pbwt.com)
                                                  Erik aas (ehaas@pbwt.com)
                                                  Jo Backer Laird (jblaird@pbwt.com)
                                                  Clinton . Morrison (cmorrison@pbwt.com)
                                                  P   TTERS N BELKN P        EBB & TYLER LLP
                                                    33 venue of the mericas
                                                  New York, New York 003
                                                  Telephone: (2 2) 33 -2000
                                                  Fax: (2 2) 33 -2222

                                                   ttorneys for Plaintiff Howard University
             Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 2 of 20



                Plaintiff oward University, by its undersigned attorneys, asserts these claims for

replevin, and a declaratory judgment against Defendants Larry and Virginia Borders, and asserts

in rem claims against the world to declare its ownership rights and clear title to entralia

  adonna, a 9 7 drawing by the late artist Charles      hite, and alleges and states as follows:

                                             OF H        C       O

         .      This is an action by oward University to recover and quiet title to a historically

significant and highly valuable work of art—created by Charles       hite, one of the most

important Black artists of the twentieth century—that was stolen from oward University’s

collection.

       2.       Charles   hite endeavored to advance social justice and racial equality through

artwork that endowed frican mericans with humanity and dignity at a time when derogatory

and stereotypical depictions were all too common. It was only fitting, then, that      hite would

establish an indelible bond with oward University, a historically Black university that has been

dedicated to fostering academic excellence since its founding in      7.     hite served as artist-in-

residence at oward University in 9 , and he was named a Distinguished Professor in 97 .

       3.       In 9 7, two years after    hite completed his artist-in-residency tenure, oward

University purchased one of his works, entralia      adonna, a 2 inch by 32 inch ink drawing of

an frican merican Madonna figure with a sorrowful visage that          hite completed in 9 7 (the

“ ork”). The University purchased the       ork in the Fall of 9 7, when it was part of an

exhibition at the   ashington, D.C.-based Barnett- den Gallery, which was founded and

operated by the Chair of the oward University Department of rt and the Curator of the

 oward University Gallery of rt. The University’s purchase of the          ork was listed in the

 oward University nnual Report for 9 7- 9          as an accession, and contemporaneous media

reports documented the University’ acquisition of the     ork.
             Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 3 of 20



         .      The      ork remained in the University’s possession into the period of January

 973 to July 97 . The ssistant Director of the Gallery, who was at that time a graduate

student at the University, personally viewed the       ork and contemporaneously documented that

it was on the premises of the University in the Fall of 972 and again during the period of

January 973 to July 97 as part of his research for his Master’s thesis.

         .      The      ork was then stolen from the University’s collection, and the      ork

vanished from public view.

         .      Nearly fifty years later, in May 2020, oward University received an email from

a representative of Sotheby’s New York office. The Sotheby’s New York representative

informed the University that the      ork had been consigned to Sotheby’s in New York, and that it

would be offered for sale at Sotheby’s upcoming auction, merican rt, to be held in New York,

New York. Sotheby’s acknowledged that its own research into the provenance of the              ork

confirmed that oward University was the last documented owner of the               ork. But because the

purported consignors of the      ork—Defendants Larry and Virginia Borders—had no paperwork

or records to establish how it traveled from oward University’s collection into their possession,

Sotheby’s asked the University for additional information to substantiate the         ork’s provenance.

       7.       Defendants provided shifting explanations as to how they obtained possession of

the   ork. Defendants initially claimed that a man named J.D. Kibler gave them the            ork as

wedding present in 972. They subsequently admitted that this was not in fact true, and claimed

that they received the     ork as a gift for no particular reason, again in 972.

         .        oward University repeatedly requested that Defendants clarify and corroborate

how they came into possession of the       ork. Defendants did not do so. Defendants failed to

produce any paperwork or receipt evidencing Kibler’s purported purchase of the            ork or gift of




                                                   2
             Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 4 of 20



the   ork to them. They also had no explanation as to how Kibler came into possession of such a

historically significant and valuable piece of art.    nd although they claimed J.D. Kibler to be a

close friend, they stated that they did not know what the “J.D.” stood for.

        9.       Defendants’ claim that they obtained the     ork in 972 is false.     s noted, the

 ssistant Director of the oward University Gallery of rt—who was a graduate student at

 oward University from the Fall of 972 to the Summer of 97 , and who has been with the

University continuously for over four decades—personally viewed and contemporaneously

documented the       ork when it was located in the basement storage area of the Gallery at some

point between January 973 and July 97 .

         0.      Defendants’ claims are all the more implausible given that oward University has

never sold or de-accessioned any work from its collection, and would certainly not sell or de-

accession a work by Charles       hite, a hugely significant Black artist with strong ties to the

University.

             .     oward University promptly informed Sotheby’s and Defendants that the             ork

had been stolen from the University’s collection, and demanded that Defendants return the             ork

to oward University. Defendants refused to comply with the University’s repeated demands to

return the work.

         2.      Pending the outcome of this action, the     ork is currently located in New York,

New York, in the custody of Sotheby’s New York.

         3.        oward University brings this action to recover and quiet title to this incredibly

important piece of art by a renowned artist who made an indelible impact on the University and

to return the    ork to its rightful place: the oward University Gallery of rt.




                                                   3
          Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 5 of 20



                                           H P

          .    Plaintiff oward University (the “University”) is a not-for-profit institution of

higher education located in    ashington, D.C.    ne of the oldest and most prestigious of the

nation’s historically Black colleges and universities, the University was founded in     7, and is

organized as a federally chartered nonprofit corporation. See 20 U.S.C. § 2 et seq.

          .    The University established the oward University Gallery of rt (the “Gallery”)

in 92 to enhance the educational and artistic opportunities available to students by providing

them with access to works of national and international artistic significance.   t the core of the

Gallery’s mission has been a commitment to feature and promote works by Black artists and

works that promote and advance messages of racial and social justice. The Gallery’s collection

is enjoyed year-round by the general public, students, faculty, and visiting scholars.

          .    Defendant-in-rem entralia       adonna (the “ ork”) is a 9 7 work of art by

renowned frican merican artist Charles        hite. Created in pen, ink, pencil, gouache and wash

paper on a 2 by 32-inch board, the     ork depicts an frican merican figure with a sorrowful

expression.

         7.    Defendant Larry Borders is an individual residing in South Carolina.      e claims

to be the co-owner of the     ork along with Defendant Virginia Borders. Upon information and

belief, Defendant has been in unauthorized possession of the     ork since sometime in the mid-

 970s.

          .    Defendant Virginia Borders is an individual residing in South Carolina. She

claims to be the co-owner of the    ork along with Defendant Larry Borders. Upon information

and belief, Defendant has been in unauthorized possession of the     ork since sometime in the

mid- 970s.
            Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 6 of 20



                                  J           C     O           V

           9.    The Court has diversity subject matter jurisdiction and supplemental subject

matter jurisdiction over the claims in this action pursuant to 2 U.S.C. §§ 332(a) and 3 7,

because there is complete diversity of citizenship between Plaintiff and Defendants and the

amount in controversy is no less than $300,000 to $ 00,000, which is the estimated present value

of the     ork according to Sotheby’s.

          20.    The Court has personal jurisdiction over Defendants Larry and Virginia Borders

because the claims asserted herein arise under a transaction that occurred in New York, and

Defendants have purposefully availed themselves of this jurisdiction. Specifically, Defendants

engaged in substantial communications concerning the planned consignment for the auction of

the      ork with Sotheby’s while Sotheby’s personnel were located in New York from their New

York offices, with the goal and intention of putting the         ork up for sale at Sotheby’s merican

 rt auction to be held in New York, New York on June 2 , 2020.

          2 .    In addition, this Court may exercise in rem and quasi in rem jurisdiction in this

matter pursuant to 2 U.S.C. §            , because Plaintiff seeks in this suit to remove a cloud on the

title of personal property located in New York, New York.

          22.    This Court has jurisdiction to grant the requested declaratory relief pursuant to 2

U.S.C. §§ 220 , 2202, and         .

          23.    Venue is proper in this District pursuant to 2 U.S.C. § 39 (b)(2) because the

purported consignment of the       ork was to Sotheby’s New York for an auction to be held in

New York, New York, Defendants engaged in substantial communications concerning the terms

of the consignment of the     ork with Sotheby’s personnel in this District for a public auction to



 Sotheby’s has agreed not to offer the    ork for sale at the auction in light of this dispute.
             Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 7 of 20



take place in this District, and the   ork itself has been stored in, and is presently located in this

District, at Sotheby’s offices in New York, New York. Venue is also proper in this District

pursuant to 2 U.S.C. §         .

                                               F C

        2 .     This dispute concerns the theft from the collection of the oward University

Gallery of rt of an ink drawing called entralia        adonna ( 9 7). This       ork was created by

the frican merican artist Charles        hite, who is widely regarded as one of the most important

 merican artists of the twentieth century.     n image of the    ork follows:




         .        he ignificance of Charles White

        2 .     Charles    hite was a highly skilled painter, draftsman, printmaker, and muralist.

 e was a beloved teacher.      nd he dedicated his life to advancing the cause of social justice and
           Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 8 of 20



racial equality through his art.

         2 .    Upon earning his art degree in 93 ,       hite worked as a muralist for the federal

    orks Progress dministration and then set out on a career of creating and teaching art, first

coming to national prominence in the 9 0s.

         27.       hite’s artwork was more than just art; it represented his contribution to the

efforts to change the world for the better.    hite’s ethos is encapsulated in one of his most

widely known quotations: “ rt must be an integral part of the struggle. It can’t simply mirror

what’s taking place. It must adapt itself to human needs. It must ally itself with the forces of

liberation. The fact is, artists have always been propagandists. I have no use for artists who try to

divorce themselves from the struggle.”2

         2 .       hite’s works reflect that sentiment.   e created vivid depictions of frican

    mericans and endowed them with dignity, humanity, and power. These images were

particularly striking in the context in which they were created. During the 9 0s, to the extent

images of frican mericans were featured in popular culture and in art generally, they were

typically derogatory, demeaning, and stereotypical.       hite countered this racist imagery by

focusing his work on creating powerful depictions of frican mericans that highlighted their

humanity, dignity, and power.

         29.    The    ork at issue in this proceeding— entralia      adonna—is no exception. It

depicts a tall frican merican figure clothed as the Madonna with a deeply furrowed brow and

a facial expression of grief and concern. The figure is surrounded by swirling lines. The right

hand is folded across the figure’s waist holding a Bible, and the left palm is lifted to the figure’s


2
 Charles hite, quoted in harles White, merican, 1918-1979, MoM ,
https://www.moma.org/artists/ 339#fn: (last visited June , 2020) (citing Jeffrey Elliot, “Charles
  hite: Portrait of an rtist,” egro History Bulletin , no. 3 (May–June 97 ): 2 ).



                                                   7
             Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 9 of 20



face as the figure stares off into the distance.

        30.        hite’s works were not only critically acclaimed, they were also commercially in

demand.       nce he became established as a national figure, his works were regularly sold before

they were framed or even completed. Collectors of his work have included celebrities such as

 arry Belafonte, Sidney Poitier, and Paul Robeson, major corporations such as IBM, and

prominent museums, including the        hitney Museum of merican rt.

        B.       Howard niversity and Charles White Forge a nique Bond

        3 .      In the early 9 0s, Charles        hite began his rise to national prominence and took

his place among the leading frican       merican artistic, intellectual, and cultural figures in the

United States.

        32.        oward University, one of the nation’s oldest and most prestigious historically

Black colleges and universities, was an early supporter of        hite’s work and a natural partner in

his efforts to fight systemic racial injustice by empowering frican mericans.

        33.      In 9 2, the oward University Gallery of rt acquired its first work by Charles

  hite, ative Son #2 ( 9 2). This piece was recently exhibited at a Charles           hite

Retrospective at the Museum of Modern rt in New York.

        3 .      In 9 ,     hite served as artist-in-residence at oward University.          s artist-in-

residence,     hite made a direct and lasting impact on the University’s graduate and

undergraduate students, faculty, and staff.

        3 .      In the decades that followed, the University would acquire several additional

works by its former artist-in-residence, including        hite’s ink drawing Dr. G.W. arver ( 9 3),

his color ink woodcut     other ourage ( 9 2), his lithographs waiting His eturn ( 9 ),

Hope for the Future ( 9     ), Gideon ( 9 ), and Juba #2 ( 9         ), and perhaps   hite’s most

famous work, Five Great merican egroes ( 939), which was his first mural for the federal
          Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 10 of 20



  orks Progress dministration and which depicts Sojourner Truth, Booker T.          ashington,

Frederick Douglass, George      ashington Carver and Marian nderson:




       3 .      In 97 ,    hite was named a Distinguished Professor at oward University for a

three-year term.    e passed away the following year.

       37.      For decades, the University has proudly displayed Charles     hite’s works for the

public’s enjoyment and consumption, and it regularly loans these works out to other renowned

institutions so that members of the public in other parts of the country and the world may also

see these important works in person. In the Fall of 20    , the University loaned ative Son #2

and Five Great merican egroes to the Museum of Modern rt in New York as part of a

Charles     hite retrospective; Five Great merican egroes is currently on loan to the      hitney

Museum of merican rt as part of a show on muralists.

       C.       Howard niversity cquires the Work and etains Possession ntil the
                Mid-1970s

       3 .      In 9 7, shortly after concluding his tenure as the University’s artist-in-residence,

  hite’s work was featured in an exhibition at the legendary Barnett- den Gallery in

  ashington, D.C. The Barnett- den Gallery was a privately-owned Black gallery in the United

States, and was founded by two integral figures in the history of the oward University




                                                 9
          Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 11 of 20



Department of rt and Gallery of rt: James Vernon erring, the Chair of the oward

University Department of rt, and lonzo den, the Curator of the oward University Gallery

of rt.

         39.     oward purchased the      ork in the Fall of 9 7, while it was on exhibit at the

Barnett- den Gallery.    oward’s acquisition of the    ork is reflected in the 9 7- 9      oward

University nnual Report of the College of Liberal rts, which lists the      ork as one of the

Gallery’s accessions during that period. The University’s purchase of the    ork at this time was

also publicly documented in the press.

          0.    part from the occasional loan to another institution—the     ork was loaned to the

Museum of Fine rts, Boston in January 970 for an exhibition that ran from February 9, 970

to March 0, 970—the       ork remained on the premises of the University and in its possession

at least as of January 973. The Gallery’s current ssistant Director, Scott Baker, personally

viewed and contemporaneously documented the          ork on the premises of the oward University

Gallery of rt initially in the Fall of 972 and then again at some time between January 973 and

July 97 .

           .   Mr. Baker was at that time a graduate student in the oward University

Department of rt pursuing his Master’s degree under the direction and guidance of Dr. Jeff

Donaldson, who was at the time the Chair of the oward University Department of rt and the

Director of the oward University Gallery of rt.

          2.   For his Master’s thesis, and at Dr. Donaldson’s request, Mr. Baker authored a

comprehensive catalogue that described every piece of artwork in the Gallery’s collection that

had been created by a Black artist. The   ork is featured in Mr. Baker’s thesis, which Mr. Baker

wrote over the period of January 973 through July 97 .




                                                 0
         Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 12 of 20



         3.        s part of that project, Mr. Baker spent his first semester of graduate school in the

Fall of 972 working on an outline for his thesis so that he could determine in advance which

works he would need to describe in the catalogue.

          .        s part of that outlining process in the Fall of 972, Mr. Baker personally viewed

the   ork in the basement storage facility of the Gallery, as it was a work in the University’s

collection that was created by a Black artist, i.e., Charles   hite.

          .        fter Dr. Donaldson approved the outline for the thesis at the end of the Fall 972

semester, Mr. Baker began working on the substance of his thesis during his second semester of

graduate school, which began in January 973.

          .        ver the course of his remaining time in graduate school—from January 973

through July 97 —Mr. Baker personally viewed on the premises of oward University each

work that he described in his thesis. For works located in basement storage, Mr. Baker provided

the names of the works to Dr. .J. Carter, then the Curator of the Gallery, who would retrieve

the works for him. Mr. Baker sat with each work for one to two hours at a time, as he took

detailed notes that would form the basis for his descriptions of each work in his thesis. Mr.

Baker’s thesis would not have photographs, so it was crucial that he take time to write out every

possible detail about the work as he viewed it so as to enable him to paint a picture with words

for the reader.

         7.        s part of this process, Mr. Baker personally viewed the     ork on the premises of

 oward University at some point between January 973 and July 97 , and took detailed notes

of its appearance and characteristics.

          .       The description of the   ork in Mr. Baker’s graduate thesis evidences the

thoroughness with which he viewed and took notes on the          ork at this time:
         Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 13 of 20



       “Centralia Madonna” N.D.

       Colored pen and ink

       2 X 32 in.

       Frontal portrait of standing man immersed in swirling lines. ead
       rests in palm of left hand. Right hand holding Bible supports left
       elbow. is cloths consist of two buttonless smocks. 7.

         9.      This description precisely matches the above-depicted      ork.

         .        he Work is tolen From the niversity’s Collection

         0.       t some point between when Mr. Baker personally viewed the         ork in the period

of January 973 to July 97 , and 97 , the         ork was stolen from the University’s collection.

             .     hen the Gallery’s then-curator, Dr. .J. Carter, retired in 97 , he left his

successor with a comprehensive inventory of the entire contents of the Gallery’s collection.

         2.      The Carter inventory listed every drawing, oil painting, print, sculpture,

watercolor, and gouache in the Gallery’s collection as of that moment in time, and certain other

information, including the name of the artist, a description of how the University came to own

each work (i.e., purchase or gift), the condition of the work, and an approximation of its value.

         3.      The Carter inventory lists several Charles     hite works, including entralia

  adonna. It notes that the University purchased the work, and it lists an approximate valuation

of $ ,000 in 97 dollars, an amount several times more valuable than the vast majority of other

entries in the inventory. The Carter inventory indicates that the     ork was missing as of the time

the inventory was completed and that Carter believed that it may have been on loan to another

institution, as the inventory says “Loan(?)” next to the      ork under a column marked

Miscellaneous.

             .   The University’s records confirm that the     ork was not loaned out to any other

institution at any point between the time Mr. Baker saw the work in 973-7 and the time the


                                                    2
         Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 14 of 20



  ork was recorded as missing by Dr. Carter in 97 . None of the 973- 97             nnual Reports

for the oward University Department of rt (of which the Gallery was a part at the time) list

the   ork as having been loaned out, but each of those reports did list loans of other works by

other artists during that period.

             .   Moreover, the University has never sold or de-accessioned a work from its

collection. Indeed, at the time of the    ork’s disappearance, the Gallery was working towards

increasing the size of its collection and had already implemented a policy not to de-accession any

artwork. Furthermore, it was and remains against generally accepted museum practices to de-

accession the work of a living artist.

             .   Unsurprisingly, Mr. Baker is not aware of any such sale or de-accession and

certainly would be if one had occurred given his employment and association with the University

for over four decades.

         7.      Since the Carter inventory was finalized in 97 , the University has been unable

to locate the work. Indeed, in the decades since, the      ork has vanished, it has not appeared in

any public exhibitions, not been offered in any public auctions or private sales, and has not left a

single clue as to its whereabouts.

         .        Half-Century Later, the Work e- merges in efendants’ Possession,
                 With o Paperwork, o ecord of ale, and hifting xplanations

             .   Just a few weeks ago, that all changed.    oward University was contacted by a

representative of Sotheby’s New York who explained that Sotheby’s New York had been

engaged by Defendants to offer the       ork for sale at an upcoming public auction in New York,

New York as part of Sotheby’s merican rt sale.

         9.      Because Defendants had no documentation or information about the

circumstances surrounding the        ork’s removal from the oward University collection or how it



                                                   3
         Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 15 of 20



ended up in the hands of Kibler, the person who allegedly gave Defendants the         ork, Sotheby’s

reached out to the University for more information about the      ork’s provenance.

         0.       hen the University informed Sotheby’s that the     ork had been removed from

the University’s collection without authorization and asked for additional details underlying

Defendants’ claims, substantial gaps and inconsistencies in Defendants’ story emerged.

          .    Sotheby’s had initially indicated to oward representatives that the Borders had

received the piece as a wedding gift in 972.      owever, during a subsequent phone call with

Defendants, representatives of the University, and representatives of Sotheby’s, Defendants

claimed that in fact they did not receive the   ork as a wedding gift but rather as a gift from J.D.

Kibler for no particular reason.      hen asked why Kibler gave them the    ork, Defendants could

not cite a specific reason for such a valuable and noteworthy gift other than the purported fact

that Kibler was a family friend. This explanation was particularly implausible given that at the

time of the purported gift, Charles     hite was already a prominent national figure whose works

were in heavy demand by private and institutional collectors alike. Further, despite the fact that

he was alleged to be a family friend, Defendants did not know Kibler’s full name nor could they

say what the initials “J” and “D” stood for. Defendants also had little to no information about

Kibler; they did not know whether he was married or had children, and they did not know

specifically about his employment other than that they believed that he had worked for the state

of South Carolina in some capacity.

         2.    Moreover, the University’s investigation showed that Defendants could not have

received the   ork in 972, and that their claims to the contrary are simply false. Such claims

cannot be reconciled with the fact that Mr. Baker personally viewed the      ork on the premises of

 oward University as late as 973 or 97 , when he was working on his graduate thesis.
          Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 16 of 20



          3.       nd Defendants provided no explanation as to how Kibler could have purchased a

  ork from the University’s collection given that the University has never sold or de-accessioned

a work from its collection and that it would be preposterous for the University to sell a work by

Charles      hite, given his significance both to oward specifically and to the art community

generally.

        F.        he niversity emands hat efendants eturn the Work, and efendants
                  efuse to Comply With the niversity’s emand

             .     n June , 2020, oward University informed Defendants on a telephone call,

which also involved representatives from Sotheby’s, that the University had never sold the         ork

to a third party, that the   ork was removed without authorization from the University’s

collection, and that the University is the sole rightful owner of the   ork.

             .     n June 2, 2020, the University reiterated its sole ownership of the   ork in an

email to Sotheby’s, and formally requested that Sotheby’s hold the       ork in its custody pending

the resolution of the dispute between the parties.

             .     n June 7, 2020, oward University again informed Defendants that oward is

the sole and true rightful owner of the    ork and demanded that Defendants immediately return

the   ork to oward University.

          7.       n June    , 2020, Defendants refused to comply with that demand, thereby

forcing oward University to file this action.

             .   The    ork is presently in the custody of Sotheby’s New York, in this District,

pending the resolution of this action.
         Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 17 of 20



                                       CL       M FO         L     F

                                            F          CL    M

                                  CL      O Y J GM
                                       28 . .C. §§ 2201, 2202

                                            ( n personam)

         9.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as if fully set forth herein in full.

       70.     Plaintiff is the owner of the     ork, and entitled to recover sole and immediate

possession of the    ork.

       7 .     The     ork was removed from Plaintiff’s collection without authorization.

       72.     Defendants have been in unauthorized possession of the           ork and have falsely

and erroneously claimed, to both Plaintiff and third parties, that they own the         ork.

       73.     There is a genuine and bona fide dispute and an actual controversy and

disagreement between Plaintiff and Defendants regarding whether Plaintiff or Defendants have a

superior claim to title and ownership of the         ork.

       7 .     Plaintiff has demanded the return of the          ork, and Defendants have refused to

deliver the   ork to Plaintiff.

       7 .     Plaintiff has no adequate remedy at law, as the         ork is unique.

       7 .     Plaintiff is entitled to a declaratory judgment from this Court that Plaintiff is the

true owner of the    ork, and that Plaintiff’s claim to title in and ownership of the      ork is

superior to Defendants’ claims of title to and ownership of the         ork.

                                                CO      CL   M

                              O          Q       G      L
                                          28 . .C. § 1655

                                       (Quasi in rem and n rem)
          Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 18 of 20



         77.      Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as if fully set forth herein in full.

         7 .      Plaintiff is the owner of the    ork, and entitled to recover sole and immediate

possession of the       ork.

         79.      The     ork was removed from Plaintiff’s collection without authorization.

          0.      Defendants have been in unauthorized possession of the         ork and have falsely

and erroneously claimed, to both Plaintiff and third parties, that they own the         ork.

           .      There is a genuine and bona fide dispute and an actual controversy and

disagreement between Plaintiff and Defendants regarding whether Plaintiff or Defendants have a

superior claim to title and ownership of the       ork.

          2.      Plaintiff has demanded the return of the       ork, and Defendants have refused to

deliver the      ork to Plaintiff.

          3.      Plaintiff has no adequate remedy at law, as the      ork is unique.

           .      Plaintiff is entitled to a declaratory judgment from this Court that Plaintiff is the

true owner of the work to the exclusion of all others, that all right, title, interest, and ownership

in and to the      ork is vested in Plaintiff, and that Defendants have no right, title, interest or claim

of ownership in the       ork.

                                               H      CL     M

                            PL V                    W YO K COMMO L W

                                              ( n personam)

           .      Plaintiffs reallege and incorporate by reference each and every allegation

contained in the foregoing paragraphs as if fully set forth herein in full.

           .      Plaintiff is the rightful owner of the   ork, and is entitled to immediate possession

of the    ork.


                                                       7
          Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 19 of 20



          7.    The     ork was removed from Plaintiff’s collection without authorization.

           .    Defendants have been in unauthorized possession of the       ork.

          9.    Plaintiff has demanded the return of the    ork, and Defendants have refused to

deliver the    ork to Plaintiff.

         90.    Plaintiff has no adequate remedy at law, as the    ork is unique.

         9 .    By virtue of the foregoing, Plaintiff is entitled to the immediate return of the

  ork.
          Case 1:20-cv-04716-LJL Document 1 Filed 06/19/20 Page 20 of 20



                                   P    Y     FO        L    F

                  EREF RE, Plaintiff prays for the following:

          .     judgment declaring that all right, title, and interest in the ork is vested in
              Plaintiff, and that Defendants have no right, title or interest in the ork.

         B.    n order directing the return of the   ork to Plaintiff.

         C.    n award of Plaintiff’s attorneys’ fees, expenses, and costs to the extent permitted
              by law.

         D.    ny other relief the Court deems just and proper.

Dated:        New York, New York
              June 9, 2020

                                             P TTERS N BELKN P             EBB & TYLER LLP




                                             By:     _______________
                                             Peter C. arvey (pcharvey@pbwt.com)
                                             Erik aas (ehaas@pbwt.com)
                                             Jo Backer Laird (jblaird@pbwt.com)
                                             Clinton . Morrison (cmorrison@pbwt.com)
                                               33 venue of the mericas
                                             New York, New York 003 - 7 0
                                             Tel: (2 2) 33 -2000
                                             Fax: (2 2) 33 -2222

                                              ttorneys for Plaintiff Howard University




                                                 9
